Exhibit 10.8.9


RESOLUTION
OF THE
GLOBAL CHIEF HUMAN RESOURCES OFFICER OF
MARRIOTT INTERNATIONAL, INC.


REGARDING THE MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION PLAN


WHEREAS, Marriott International, Inc. (the “Company”) maintains the Marriott
International, Inc. Executive Deferred Compensation Plan (the “Plan”); and


WHEREAS, under Section 7.3 of the Plan, the Company’s Board of Directors
(“Board”) may amend the Plan from time to time; and


WHEREAS, on August 6, 2009, the Board authorized the Executive Vice President,
Global Chief Human Resources Officer, now the Global Chief Human Resources
Officer, to amend the Plan as he deems necessary or advisable, provided that no
such amendment materially increases the cost to the Company of maintaining the
Plan;


NOW THEREFORE, BE IT RESOLVED, that the following amendments to the Plan shall
be made, effective for Election Years beginning on or after January 1, 2019
except as otherwise noted;


1.
Section 2.2(e) of the Plan is deleted in its entirety.



2.
Section 3.2 of the Plan is hereby replaced in its entirety as follows:



3.2    Company Accruals.
(a)    Discretionary Company Accruals. The Company may make discretionary
Company Accruals for any Election Year to be allocated to the Deferred
Compensation Reserve on behalf of Participants. In any Election Year for which
the Company makes such discretionary Company Accrual, the Company Accrual shall
be calculated as follows:
(i)
For Participants whose Compensation is equal to or greater than the compensation
limit under section 401(a)(17) of the Code for the tax year corresponding with
the Election Year (the “401(a)(17) limit”) but less than the compensation
threshold established under the following subparagraph (ii): a percentage of the
first three percent (3%) of Compensation deferred by the Participant under the
Plan for the Election Year.



(ii)
for Participants whose Compensation is equal to or greater than $475,000: a
percentage of the first six percent (6%) of Compensation deferred under the Plan
for the Election Year.



Notwithstanding the preceding paragraph, a Participant shall only be eligible
for Company Accruals for Compensation earned during periods in which the
Participant is eligible to participate in the Retirement Savings Plan.


1621114_1



--------------------------------------------------------------------------------

Exhibit 10.8.9


(b)    Additional discretionary Company Accruals may be made by the Company from
time to time. Such additional Company Accruals may be made in accordance with
procedures established by the Company at the time such Company Accruals are
allocated to a Participant’s Account.
(c)    Company Accruals under this Section 3.2 shall be allocated only on behalf
of Participants in the Plan who are actively employed (including Participants on
approved leaves of absence) by the Company or serving as Non-Employee Directors
as of the last Friday of the Election Year of the Company for which the
allocation is made. Notwithstanding the preceding sentence, Participants who
incur a Separation from Service before the last Friday of the Election Year
because they Retire, have a Permanent Disability, or die, or because they are
employed by a business unit which is sold or otherwise disposed of on or after
January 3, 1998, shall be eligible to have Company Accruals credited to the
Deferred Compensation Reserve on their behalf in accordance with the provisions
of Sections 3.2(a) and (b).
(d)    Notwithstanding paragraph (c) above, a Participant who incurs a
Separation from Service during an Election Year and is Reinstated as an Employee
or a Non-Employee Director prior to the end of such Election Year and remains
employed as of the last Friday of the Election Year shall be credited with
Company Accruals in accordance with this Section 3.2 for such Election Year if
such Participant otherwise satisfies the requirements of the first sentence of
paragraph (c).
3.
Section 3.5 of the Plan is hereby replaced in its entirety as follows:



3.5    Crediting of Earnings
At the time a Participant makes an Election for an amount to be deferred for an
Election Year in accordance with Section 2.2, such Participant’s Deferred
Compensation, and any other amounts to be credited to the Participant’s Account
in the Deferred Compensation Reserve in accordance with Section 3.2 for that
year, may be credited with hypothetical earnings at a rate of interest
designated by the Company which shall be known as the Reserve Portfolio. The
Company may, in its discretion, change the rate of interest for the Reserve
Portfolio from time to time.
Notwithstanding the foregoing of this Section 3.5, the hypothetical earnings
that may be credited to a Participant’s or beneficiary’s Account may be adjusted
in accordance with Section 5.2. A Reinstated Participant whose forfeited Account
balance is reinstated in accordance with Section 3.4 shall not be credited with
earnings after the date of his original Separation from Service and before the
date the Account balance is reinstated.


4.
Effective for claims in which the decision on appeal is issued on or after the
date of adoption of this amendment, Section 6.2 of the Plan is hereby amended by
adding the following sentence at the end of the existing text:



Any such action may not be filed later than eighteen (18) months following the
date of the HR Officer’s decision under this Section 6.2. A claimant who fails
to file such suit or legal action within the eighteen (18) months limitations
period will lose any rights to bring any such suit or legal action thereafter.
Nothing in this Plan should be construed to relieve a claimant of the obligation
to exhaust all claims and review procedures under the Plan before filing suit in
state or federal court.


5.
Section 7.3(b) of the Plan is hereby replaced in its entirety as follows:



(b)    In no event will any such amendment or termination of the Plan have the
effect of reducing the Vested Portion of any Participant’s Account as of the
date of such amendment or termination. The


1621114_1



--------------------------------------------------------------------------------

Exhibit 10.8.9


Board may delegate its authority to amend the Plan to the HR Officer or other
Company representatives pursuant to written resolutions adopted by such Board of
Directors.



6.
Appendix A of the Plan is hereby restated in its entirety to provide as follows:



APPENDIX A


RESERVED








* * * * * * *




IN WITNESS WHEREOF, the Global Chief Human Resources Officer at Marriott
International, Inc. has executed this resolution this ____ day of _____________
2018.




______________________________
David A. Rodriguez
Global Chief Human Resources Officer
Marriott International, Inc.




1621114_1

